
	
		II
		109th CONGRESS
		2d Session
		S. 4101
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Inhofe (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide more effective permitting and enforcement mechanisms for stormwater
		  discharges associated with residential construction activity.
	
	
		1.Short titleThis Act may be cited as the
			 Stormwater Enforcement and Permitting
			 Act of 2006.
		2.DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(25)Residential
				construction activityThe term residential construction
				activity means a construction activity associated with the development
				and construction of housing of any type (including structures accessory or
				appurtenant to the housing and any facilities or infrastructure necessary to
				serve the housing).
				(26)OperatorThe
				term operator means, with respect to a site at which a
				residential construction activity is being or will be carried out, a person
				(including a governmental entity) that—
					(A)has operational
				control over construction plans and specifications (including the ability to
				make modifications to those plans and specifications); or
					(B)has day-to-day
				operational control over the construction activity that is necessary to ensure
				compliance with any applicable permit conditions and other regulatory
				requirements under this
				Act.
					.
		3.Greater
			 specificity in information requests and opportunity for corrective
			 action
			(a)Inspections,
			 monitoring, and entrySection
			 308(a)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1318(a)(4)) is
			 amended—
				(1)in subparagraph (A), by striking
			 and at the end;
				(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)for purposes of
				obtaining information under subparagraph (A), the Administrator shall specify
				each point source for which information is sought if the point source is
				associated with residential construction
				activity.
						.
				(b)Corrective
			 action for residential construction sitesSection 309 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1319) is amended by adding at the end the
			 following:
				
					(h)Corrective
				action for residential construction sites
						(1)Corrective
				action
							(A)In
				generalExcept as provided in subparagraph (B), in the course of
				an inspection of a site at which a residential construction activity is being
				or will be carried out, or based on information obtained relating to such a
				site, under section 308(a), if the Administrator or an authorized
				representative of the Administrator discovers any violation of a permit
				condition relating to the site that may be rectified by modifying, revising, or
				supplementing records or paperwork, the Administrator or representative shall
				provide the operator with written notification of the basis for the violation,
				including specific measures to achieve compliance and a reasonable opportunity
				to correct any identified violation, before the exercise of any authority under
				this section.
							(B)ExceptionsAn
				opportunity described in subparagraph (A) shall not be provided to—
								(i)the operator of
				any residential construction site that was required, and subsequently failed,
				to obtain coverage under a permit issued under section 402(a); or
								(ii)a record or
				paperwork violation that resulted in a violation of a water quality standard
				adopted under section 303.
								(2)Subsequent
				violationIf the Administrator or an authorized representative of
				the Administrator subsequently inspects or requests information regarding a
				residential construction site for which an opportunity for corrective action
				was provided under paragraph (1)(A) and discovers a violation of the same
				permit condition that was corrected under paragraph (1)(A) or for which an
				opportunity to correct was provided, the operator of the site shall not be
				provided a further opportunity to correct the violation under this subsection
				before initiation of an enforcement action.
						(3)Limitation on
				authority of administratorIf during any subsequent inspection,
				an operator of a residential construction site is found to not be in compliance
				after receiving a notification, consultation, and order to comply from the
				Administrator in accordance with paragraph (1)(A), the Administrator may
				exercise any authority under this section with respect to the operator and
				construction
				site.
						.
			(c)Limitation on
			 actions during opportunity To correctSection 309(g)(6) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1319(g)(6)) is amended by striking
			 subparagraph (A) and inserting the following:
				
					(A)Limitation on
				actions under other sections
						(i)In
				generalExcept as provided in
				clause (ii), action taken by the Administrator or the Secretary, as the case
				may be, under this subsection shall not affect or limit the authority of the
				Administrator or Secretary to enforce any provision of this Act.
						(ii)ExceptionsA violation shall not be the subject of a
				civil penalty action under subsection (d), section 311(b), or section 505
				if—
							(I)the Administrator
				or the Secretary has commenced and is diligently prosecuting an enforcement
				action under this subsection with respect to the violation;
							(II)a State has
				commenced and is diligently prosecuting an enforcement action under a State law
				comparable to this subsection with respect to the violation;
							(III)the
				Administrator, the Secretary, or the State has issued a final order with
				respect to the violation that is not subject to further judicial review and the
				violator has paid a penalty assessed under this subsection, or such comparable
				State law, as the case may be; or
							(IV)the
				Administrator or an authorized representative of the Administrator has provided
				the operator of a residential construction site an opportunity to correct the
				violation under subsection
				(h).
							.
			4.Paperwork
			 limitations for residential construction sitesSection 402(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the
			 following:
			
				(3)Stormwater
				runoff from residential construction sites
					(A)In
				generalThe Administrator shall neither require a permit, nor
				directly or indirectly require any State to require a permit, under this
				section for stormwater runoff from any site at which a residential construction
				activity is being or will be carried out if—
						(i)(I)the runoff enters a
				municipal separate storm sewer system that is covered by a permit to which
				subsection (p) applies; and
							(II)the operator of the site is in
				compliance with requirements imposed by the permittee for the system to control
				stormwater runoff; or
							(ii)the site, during
				the period of the residential construction activity, has minimal potential for
				soil erosion caused by rainfall or overland flow because of soil type, geology,
				quantity and force of precipitation, and other conditions as calculated in
				accordance with subparagraph (B).
						(B)Minimal potential
				for soil erosionFor the purpose of this paragraph, a residential
				construction site shall be considered to have minimal potential for soil
				erosion if the erosivity factor for the site during the period of residential
				construction activity is less than 5, as calculated based on the latest version
				of the revised universal soil loss equation developed by the Department of
				Agriculture.
					.
		5.Federal
			 enforcement; notification to point source operators at residential construction
			 site
			(a)Federal
			 enforcementSection 402(p) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(p)) is amended by
			 adding at the end the following:
				
					(7)Federal
				enforcement of state permits authorizing stormwater discharges from residential
				construction activity
						(A)Governing State
				permit and regulationsWith respect to a permit issued by a State
				under a program approved under subsection (b) and authorizing a stormwater
				discharge from a site at which a residential construction activity is being or
				will be carried out, the exercise by the Administrator of authority under
				section 309 shall be—
							(i)in coordination
				with the State that issued the applicable permit to be enforced; and
							(ii)limited to
				enforcement of—
								(I)the terms and
				conditions of the permit and any implementing regulations promulgated by the
				State; and
								(II)any enforcement
				policy, protocol, or practice adopted or implemented by the State.
								(B)No effect on
				authority
							(i)In
				generalNothing in this section affects any authority of the
				Administrator under section 308, including the authority to inspect and enter a
				site at which a residential construction activity is being or will be carried
				out, or otherwise investigate a potential violation of a permit issued under
				subsection (b).
							(ii)Violation of
				permitViolation of a permit authorizing a stormwater discharge
				from a site described in clause (i) based on information obtained by the
				Administrator under section 308 may result in the exercise of any authority of
				the Administrator under section 309.
							(C)Limitation on
				transfers to StatesIf, as a result of any action brought under
				section 309, the Administrator receives or is awarded a fine or penalty for
				violation of a permit issued under this section by a State for a site on which
				a residential construction activity is being or will be carried out and for
				which the exercise of authority under section 309 was in accordance with
				subparagraph (A), and if the State that issued the permit does not participate
				in the action, the Administrator may not transfer, disburse, allocate, or
				otherwise pay all or any part of the fine or penalty to the
				State.
						.
			(b)Notification to
			 point source operators at residential construction sitesSection 402(p) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(p)) (as amended by subsection (a)) is
			 amended by adding at the end the following:
				
					(8)Notification of
				permit requirements for stormwater discharges from residential construction
				sites
						(A)Stormwater
				informational pamphlet programNot later than 180 days after the date of
				enactment of this paragraph, the Administrator shall establish, by regulation,
				a program that will provide for development, and distribution to operators of
				residential construction sites, of an informational pamphlet.
						(B)Pamphlet
				contentsUnder the program, operators of residential construction
				sites shall receive an informational pamphlet that—
							(i)explains, at a
				minimum, permitting requirements under this section for stormwater discharges
				from a site at which a residential construction activity is being or will be
				carried out, including—
								(I)the permitting
				requirements of subsections (a) and (b) and this subsection and any applicable
				regulations promulgated to carry out this section; and
								(II)fines and
				penalties that may arise from violations of those requirements; and
								(ii)includes contact
				information for appropriate permitting authorities.
							(C)Deadline for
				pamphlet developmentUnder the program—
							(i)a
				pamphlet shall be developed for distribution not later than 180 days after the
				date of promulgation of the regulations establishing the program;
							(ii)operators of
				residential construction sites shall be informed of the availability of the
				pamphlets; and
							(iii)a pamphlet shall
				be given to an operator of a residential construction site at the earliest
				appropriate point in the process under which the operator is seeking approval
				from a local government to carry out a residential construction
				activity.
							(D)ConsultationThe Administrator shall consult with State
				and interstate water pollution control administrators and other affected
				interests in establishing the
				program.
						.
			6.General
			 permitsSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at
			 the end the following:
			
				(r)General permits
				on a State, regional, or nationwide basis
					(1)In
				generalIn carrying out
				responsibilities and functions of the Administrator or a State under a program
				approved under subsection (b) relating to the discharge of pollutants under
				this section, the Administrator or the State may issue a general permit on a
				State, regional, or nationwide basis to cover any category of discharges,
				sludge use, disposal practices, or facilities.
					(2)General permit
				termNo general permit issued under this section shall be for a
				period of more than 5 years beginning on the date of issuance of the general
				permit.
					(3)NoticeBefore
				issuing a general permit under this section, the Administrator or a State shall
				provide to the public notice and opportunity to comment on the general permit
				for a period of not less than 45 days.
					(4)Review not
				requiredThe Administrator or a State shall not be required to
				specifically review, approve, or provide notice and an opportunity for a public
				hearing and comment on any application for a discharge under a general permit
				issued under this section.
					(5)Effective period
				for preexisting general permitsAny general permit issued under
				this section by the Administrator or a State before the date of enactment of
				this subsection shall remain in effect under the terms and conditions in effect
				on the date of issuance of the general
				permit.
					.
		
